Citation Nr: 1724844	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-04 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to September 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in April 2016, and a transcript of the hearing is associated with his claims folder.  At the hearing, the Veteran advised that he was waiving RO consideration of any evidence which was hoped to be submitted afterwards, and some relevant evidence was received subsequently. 

The Board remanded the appeal to the RO in August 2016.  As noted in the 2016 remand, during the Veteran's April 2016 hearing, the undersigned advised the Veteran that he might want to file a claim for benefits under 38 U.S.C.A. § 1151, as he appeared to be making a connection between his current low back disorder and October 2002 surgery to remove his prosthetic left testicle.  Consequently, in April 2016, the Veteran filed a VA Form 21-526EZ, in which he claimed injuries sustained at the time he had that surgery.  In a note to the VSR contained in a July 2016 rating decision, the RO advised the VSR to tell the Veteran that VA received this claim, and that because it was associated with his current appeal, it will be addressed at a later date, under separate cover by the appeals department.  Accordingly, the Board does not have jurisdiction of this matter and it is again referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's current low back disorder was not manifest in service, and is unrelated to service; arthritis was not manifest to a degree of 10 percent within 1 year of separation.  

2.  The current low back disorder was not caused or aggravated by the Veteran's service-connected left inguinal hernia repair with left testicle removal disability.  


CONCLUSION OF LAW

The criteria for service connection for low back disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's appeal for service connection for low back disorder will be considered on the basis that it was either due to service or secondary to his service-connected status post left inguinal herniorrhaphy; removal of the left testes, hydrocele; and left groin scarring associated with inguinal hernia repair surgery (hereinafter referred to as the service-connected left inguinal hernia repair with left testicle removal disability).  

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Service treatment records show that in February 1986, the Veteran had pronounced gait changes due to left testicle area tenderness.  In April 1986, there were complaints of scrotal, groin, and right leg pain.  On May 1986 orthopedic consultation, there were negative neurological findings, including a straight leg raising negative bilaterally for radicular pain.  In July 1986, there were complaints of a bizarre shift legged gait with complaints of low back pain, right groin pain, and hip pain.  At that time, the Veteran was found to have diffuse point tenderness on palpation of the iliac crest, greater trochanter, posterior superior iliac spine, ischium, and buttock soft tissue, and right inguinal tenderness that radiated up ventrally toward the umbilicus. 

A June 1987 service treatment record indicates that the Veteran had a hernia operation in January 1987, as well as a left testicular prosthesis.  On service examinations in April, May, and September 1987, the Veteran denied having recurrent back pain; and clinically, his low back was found to be normal.  On VA examination in November 1987, there were no back complaints, and the Veteran's musculoskeletal system was normal. 

The Veteran was seen by VA for a left inguinal groin strain in January 2001, and for groin pain in April 2001.  It was reported that pain was brought on by traction on the testicular prosthesis.  In August 2001, the Veteran was seen for complaints of low back pain after lifting weights in the prior week.  He had missed work because of this.  He admitted to lifting weights incorrectly and felt a muscle pull in his back.  The assessment was acute back strain.  An August 2001 VA medical record reports the Veteran's complaints of continuing back pain despite taking Flexeril as he had been prescribed 4 days beforehand.  

On VA evaluation in September 2002, the Veteran was seen for left inguinal pain for 1 week.  The left inguinal area showed the testicular prosthesis, but no other abnormalities.  Other VA medical records from mid to late 2002 show treatment for scrotal problems, with a normal neurological evaluation before removal of the Veteran's prosthetic testicle in October 2002, and no indications of low back disability. 

On VA evaluation in December 2005, the Veteran complained of low back pain while lifting things and then off and on during the past few months.  It had been causing difficulty at work, which required physical work.  A few days before the current evaluation, he had sprained his ankle and was seen at an emergency room.  He was asking off from work for the next 4 months, and requesting a strong pain pill because other medication was not effective.  A December 2005 report of X-rays of the Veteran's lumbosacral spine (incorporated into an October 2008 VA examination report) shows a clinical history of chronic low back pain, and an impression of minimal lumbar spine degenerative disc disease.  The sacroiliac joints were intact bilaterally.  The assessments were low back pain and ankle pain.  

A March 2006 VA medical record reports continued lower back pain.  It contains an assessment of chronic lower back pain, and indicates that there was to be treatment in April 2006.  It states that the Veteran had been seen at the Ohio State University medical center emergency room and given a diagnosis of acute lumbosacral strain.  

In October 2006, the Veteran reported low back pain which he attributed to reinjuring his back on September 27, 2006, when his foot slipped while climbing a ladder.  He reported that his back had really hurt ever since. 

In August 2008, the Veteran claimed service connection for low back disorder as secondary to service-connected inguinal hernia. 

On VA examination in October 2008, the examiner assessed lower paravertebral back pain and found that the Veteran's examination was consistent with musculoskeletal strain.  He reported that X-rays of the Veteran's lumbar spine showed some degenerative changes.  However, he believed that it was unlikely that left inguinal hernia surgery would lead to arthritis in the back, and felt that the Veteran might have back problems due to different reasons.  

A May 2016 letter from a VA physician states that the Veteran's groin pain could be related to his low back pain. 

The Board remanded the case to the RO in August 2016, in part to obtain as complete a record as possible.  There has been substantial compliance with the Board's remand.  Relevant records obtained as a result of the remand include VA treatment records from 1999 to 2016.  The Veteran did not respond to a September 2016 VA letter requesting private medical record development.  The Board also remanded in August 2016 for a VA examination to address etiology of the Veteran's low back disorder.  

On VA examination in December 2016, the VA examiner examined the Veteran and reviewed his medical records.  The examiner opined that it was less likely than not that any current low back disorder is related to service, to include manifestations reported from February to July 1986 (including reports of gait changes, diffuse point tenderness on palpation of the iliac crest, greater trochanter, posterior superior iliac spine, ischium, and buttock soft tissue, and right inguinal tenderness that radiated up ventrally toward the umbilicus).  The rationale was that there was no evidence that the Veteran sustained a lower back condition in service that resulted in a chronic condition.  

The VA examiner also opined that it is less likely than not that the Veteran's current degenerative disc disease with stenosis or any currently diagnosed back disorder is caused by his service-connected left inguinal hernia repair with left testicle removal disability.  The rationale was that there is no relationship between it and inguinal hernia repair or left testicle removal.  

The VA examiner also opined that it is less likely than not that the Veteran's current degenerative disc disease with stenosis or any currently diagnosed back disorder is aggravated by his service-connected left inguinal hernia repair with left testicle removal disability.  The rationale was that there is no relationship between it and inguinal hernia repair or left testicle removal.  

Based on the evidence, the Board concludes that service connection is not warranted for any current low back disorder.  The preponderance of the evidence is against a finding that a chronic back disability was incurred in service.  After reviewing the evidence of record and examining the Veteran, the 2016 clinician determined that there was no evidence that the Veteran sustained a lower back condition in service that resulted in a chronic condition.

The Veteran has been diagnosed with arthritis.  As arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a), presumptive service connection for a chronic disease must be addressed.  Many years after service, December 2005 low back X-rays showed degenerative changes.  Prior to that, the medical records note complaints of back pain and assessment of back strain.  As arthritis was not shown to be manifested within the presumptive period of a year after discharge from service, the Veteran is not entitled to service connection for arthritis on a presumptive basis. 38 C.F.R. § 3.303(b); 3.307; 3.309(a). 

As noted above, based on the findings of the 2016 VA clinician, chronicity in service is not adequately supported by the service treatment records.  As such, then a showing of continuity of symptomatology after service is required to support the claim. 38 C.F.R. § 3.303(b).  After service, there were no documented complaint, clinical finding, or diagnosis of a low back disability until many years (approximately 13) after the Veteran's discharge for active duty.  VA records in 2001 show that the Veteran sought treatment for low back pain after improperly lifting weights, by his own report.  Therefore, based on the foregoing, the medical evidence does not show that there is continuity of symptomatology after service to support the claim. 

The Veteran in essence maintains that his current back disability began in service and has continued throughout the years. The Board, as fact finder, must determine the probative value or weight of the Veteran's statements in deciding whether there is continuity of symptomatology.  After service, the evidence against continuity of symptomatology shows that the first symptoms of the low back were documented in approximately 2001, approximately 13 years after service, and were attributed to an intercurrent injury.  A November 1999 VA treatment record, for example, noted that he denied medical problems.  The absence of continuity of symptoms from service to 2001 is persuasive evidence against continuity of symptomatology. 38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints).

In 2001 when the Veteran presented for treatment of low back pain, he himself reported that his low back pain began after lifting weights the prior week.  Given that the Veteran's earliest post-service reports of low back pain were made solely for the purpose of treatment, his statements then are considered to be more credible than the statements of the Veteran made for the purpose of supporting his claim for disability benefits. For these reasons, inconsistent statements and self-interest, the lay evidence of continuity lacks credibility. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (In weighing credibility, VA may consider inconsistent statements, internal inconsistency, or self-interest.); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for a disability manifested by low back pain based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

The preponderance of the evidence indicates that no current low back disorder was manifest in service or (for arthritis) to a degree of 10 percent within 1 year of separation, or is related to service.  While the Veteran had gait changes in service, an orthopedic consultation in May 1986 was negative, and the Veteran denied having recurrent back pain on service examinations in April, May, and September 2007.  Additionally, his back was clinically normal on those occasions and on VA examination in November 1987.  The first indication of any back trouble post-service was in August 2001, almost 4 years post-service, and this was in association with low back pain after lifting weights incorrectly.  The VA examiner in December 2016, moreover, found that it was unlikely that any current low back disorder was related to service, as there was no evidence that the Veteran sustained a lower back condition in service that resulted in a chronic condition based on a review of records and examination of the Veteran.    

Additionally, the VA examiner in October 2008 believed that it was unlikely that left inguinal hernia surgery would lead to back arthritis, and that the Veteran might have back problems due to different reasons.  The medical records document intercurrent low back injuries in August 2001; possibly at about the time of December 2005 treatment; prior to being seen at the Ohio State University medical center, according to a March 2006 VA medical record; and in September 2006.  

The preponderance of the evidence also indicates that no current low back disorder was caused or aggravated by the service-connected left inguinal hernia repair with left testicle removal disability.  There is no competent evidence of record indicating that the back disability was caused or aggravated by the hernia repair; and the VA examiner in December 2016 indicated that any back disability was not caused or aggravated by the hernia repair as there was no relationship between a back disability and the left inguinal hernia repair or with left testicle removal.  

The fact that a VA physician stated in May 2016 that the Veteran's groin pain could be related to his low back pain has little to no probative value as it is too speculative.  The opinion is merely that it "could" be related (see Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992) and ZN v. Brown, 6 Vet.App. 183 (1994) ('may or may not' opinion in Tirpak held as not fulfilling the nexus to service requirement); and it does not indicate direction of any causality or contain an explanation.  

To the extent the Veteran asserts that there is an association between his current back disabilities and his period of service or a service-connected disability, his opinion as a layperson is limited to inferences that are rationally based on his perception and do not require specialized education, training, or experience. See 38 C.F.R. § 3.159(a) (defining competent lay and medical evidence).  Although he is competent to describe symptoms of subdural hematoma, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), a back disability, like arthritis, is not a condition found under case law to be capable of lay observation, and the determination as to the presence of arthritis, for example, (which is confirmed through radiographic testing and/or surgery) therefore is medical in nature and not capable of lay observation.  That is, the question of the etiology of a low back disability constitutes a complex medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the critical question in this case.  Therefore, to the extent the Veteran's statements are offered as proof of the causation of a low back disability, the statements are not competent evidence, and must be excluded, i.e., they may not be considered as competent evidence favorable to the claim.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  The Board would like to express its gratitude to the Veteran, however, for his honorable service.  


ORDER

Service connection for a low back disorder is denied.


____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


